Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Applicants’ election with traverse of species in claims 73-76, 78, 82, 84, 99-102, 104, 106 and 108 for prosecution in their response dated 10/15/2021 is acknowledged. The traversal is on the grounds that “… Applicant traverses the election requirement because the Examiner has not identified mutually exclusive characteristics as set forth in MPEP § 806.04(f): ... Here, the species elections all overlap in scope since they all include elements recited in claim 70...”. Applicants’ arguments have been considered, however examiner respectfully disagrees for the following reasons. Regarding claims 73-76, 78, 82, 84, 99-102, 104, 106 and 108, and the independent claim 70, examiner would like to reiterate that the one or more gene disruptions occurring in genes that encode different enzymes … are considered to be unrelated (each disruption in independent claim 70 is independent and unrelated), since each encoded polypeptide sequence claimed is structurally and functionally independent and distinct. As such the Markush/genus of enzymes in each of claims 73-76, 78, 82, 84, 99-102, 104, 106 and 108 are not considered to constitute a proper genus, and is therefore subject to restriction; examiner reiterates that claims 73-76, 78, 82, 84, 99-102, 104, 106 and 108 are not generic linking claims but instead an improper Markush group. A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use. When an examiner determines that the species of a Markush group do not share a single structural similarity or do not share a common use, then a rejection on the basis that the claim contains an The results from a search of each of these inventions have different considerations with respect to the prior art. Burden Iies not only in the search of sequence databases, U.S. patents, but also in the search for Iiterature and foreign patents and in examination of the claim Ianguage and specification for compliance with the statutes concerning new matter, distinctness, double patenting, written description and enablement. 
Accordingly, non-elected species in claims 73-76, 78, 82, 84, 99-102, 104, 106 and 108 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. The requirement is still deemed proper and is therefore made FINAL. 
	Thus, claims 70-84 and 96-110 are pending in this application, and with respect to elected species: Species Election I (claims 73 and 99): elect YLRO44C for gene disruption; Species Election I (claims 74 and 100): elect malate dehydrogenase of claim 
Priority
This application is a CON of 13/168,833 filed on 06/24/2011, now US Patent 9,260,729, which is a CON of 12/398,996 filed on 03/05/2009, now US Patent 7,977,084 and acknowledgment is made of applicants’ claim for priority under 35 U.S.C. 119(e) to the Provisional applications; 61/034,146 filed on 03/05/08, 61/090,171 filed on 08/19/08 and 61/110,500 filed on 10/31/08. However, examiner notes that support for claims 70-84 and 96-110 is found only in the provisional application: 61/110,500 filed on 10/31/08 and are granted the priority date of 10/31/08.    
Specification-Objections
I. The disclosure is objected to because of the following informalities: Examiner notes that applicants’ have not updated the relationship of the instant application to its parent application that has been ABN. Correction and clarification is required.
II. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. The specification contains hyperlinks to various site domains, for example on page 28, paragraph [0089]; page 32 paragraph [0094]. 
Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 70-84 and 96-110 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over: (i) claims 1-27 of reference US Patent 9,260,729 B2; and (ii) claims 1-19 of reference US Patent 10,208,320. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claims are not patentably distinct from the reference claims, because the examined claims are either anticipated by, or would have been obvious over reference claims. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the 
Claims 70-84 and 96-110 of the instant application as interpreted, are directed to a genus of non-naturally occurring eukaryotic organisms (genus of cellular contexts) comprising any gene disruption occurring in genes encoding enzymes (genus of undefined structures/specific structure of the gene to be disrupted is not provided) that confer long chain alcohol production in said eukaryotic organisms and comprising any exogenous nucleic acid … from any source including variants, mutants and recombinants of undefined structures (as in claims 76-77 and 102-104); and a method of production of long chain alcohols in said  eukaryotic organisms (as in claims 96-110).
Claims (i) claims 1-27 of reference US Patent 9,260,729 B2; and (ii) claims 1-19 of reference US Patent 10,208,320 are also directed to a non-naturally occurring eukaryotic organisms … and a method of producing primary alcohol/long chain alcohol comprising the same genetic modifications as the instant invention. The reference patent claims i.e.,  U(i) claims 1-27 of reference US Patent 9,260,729 B2; and (ii) claims 1-19 of reference US Patent 10,208,320 therefore encompass a genus of non-naturally occurring eukaryotic organisms which overlaps with the genus of non-naturally occurring eukaryotic organisms of instant claims 70-84 and 96-110 of the instant application and cannot be considered patentably distinct over claims (i) claims 1-27 of reference US Patent 9,260,729 B2; and (ii) claims 1-19 of reference US Patent 10,208,320, when there is specifically recited embodiment in the reference patents which supports the claimed genus non-naturally occurring eukaryotic organism … and a method of producing primary alcohol/long chain alcohol, that would either anticipate or render obvious claims 70-84 and 96-110 of the instant application. 
Claim Rejections: 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 70, 72, 79-83, 96, 98, 105-107 and 109-110 are rejected under 35 U.S.C. 102 (b) as being anticipated by Blank et al., (Genome Biology, 2005, Vol. 6:R49, pages 1-16).
Claims 70, 72, 79-83, 96, 98, 105-107 and 109-110, as interpreted are directed to encompass a genus of non-naturally occurring eukaryotic organisms (genus of cellular contexts) comprising any gene disruption occurring in genes encoding enzymes (genus of undefined structures/specific structure of the gene to be disrupted is not provided) that confer long chain alcohol production in said eukaryotic organisms from any source including variants, mutants and recombinants of undefined structures (as in claims 70, 72 and 102-104); said yeast is elected from the group consisting of Saccharomyces cerevisiae (as in claims 82-83 and 106-107); and a method of production of long chain alcohols in said  eukaryotic organisms (as in claims 96, 98, 105-107 and 109-110). 
Blank et al., (Genome Biology, 2005, Vol. 6:R49, pages 1-16) disclose Saccharomyces cerevisiae that has been genetically modified/deletion mutant to comprise mutations in the following genes adh I/YOL086 (alcohol dehydrogenase I) and mdh I/YOL126C (malate dehydrogenase/malic enzyme), carbon flux analysis/biochemical reaction/metabolic network model (Abstract; col. 2, R49.2; Table 1, R49.3;  col. R49.3; Fig. 2, R49.4; Table 2, R49.5; Fig. 4, R49.6; col. 2, R49.7; Table 3, R49.9; and entire document). The reference of Blank et al., clearly discloses Saccharomyces cerevisiae that has been genetically modified/deletion mutant to comprise mutations in the following genes adh I/YOL086 (alcohol dehydrogenase I) and mdh I/YOL126C (malate dehydrogenase/malic enzyme), carbon flux analysis/biochemical reaction/metabolic network model and therefore examiner takes the position that the mutant reference eukaryotic cell/Saccharomyces cerevisiae inherently has the ability to produce long chain alcohol.
 Hence, the reference of Blank et al., (Genome Biology, 2005, Vol. 6:R49, pages 1-16) anticipates claims 70, 72, 79-83, 96, 98, 105107 and 109-110, when given the broadest interpretation.
Examiner is basing the rejection as per the guidelines in MPEP 2131 [R-1] 
MPEP Chapter 2100-Patentability, clearly states that “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ430, 433 (CCPA 1977). >In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id.< See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103”. 

Examiner would like to apply similar lines of argument as per MPEP Chapter 2100-Patentability, that applicants’ discovery of an inherent property of previously disclosed prior art product does not make the applicants’ invention novel and hence the instant claims 70, 72, 79-83, 96, 98, 105107 and 109-110 are fully anticipated by the cited prior art. As per the MPEP 2131 [R-1], each and every element of claims 70, 72, 79-83, 96, 98, 105107 and 109-110 are found either expressly or inherently described in above cited prior art.
Since the Office does not have the facilities for examining and comparing applicants’ mutant yeast with the mutant yeast of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the mutant yeast of the prior art does not possess the same material structural and functional characteristics of the claimed mutant yeast of the instant invention). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 70-84 and 96-110 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blank et al., (Genome Biology, 2005, Vol. 6:R49, pages 1-16) as applied 70, 72, 79-83, 96, 98, 105107 and 109-110 (see 102(b) rejection above) and in further in view of Burgard et al., (US 7,947,483 B2), Blasig et al., (Appl. Microbiol. Biotechnol., 1988, Vol. 28: 589-597), Herrgard MJ., (Doctoral Thesis, 2004, Univ., California, San Diego, pages 1-364), Jenkins et al., (J. Gen. Microbiol., 1983, 1171-1185), Hu et al., (8,110,670 B2), Muller et al., (US 20100248233) and David et al., (Genome Biology, 2006, vol. 7:RI 08, pages 1-16).  
Claims 70-84 and 96-110, as interpreted are directed to encompass a genus of non-naturally occurring eukaryotic organisms (genus of cellular contexts) comprising any 76-77 and 102-104); said yeast is elected from the group consisting of Saccharomyces cerevisiae (as in claims 82-84 and 102-103); said fungus is selected from the group consisting of Aspergillus sp., (as in claims 84 and 108); said non-naturally occurring eukaryotic organism further comprising an exogenous nucleic acid encoding an enzyme… an acetate CoA ligase … transhydrogenase (as in claims 76-78); and a method of production of long chain alcohols in said  eukaryotic organisms (as in claims 96-110).
Rejection of claims 70, 72, 79-83, 96, 98, 105107 and 109-110 is discussed above 102(b) rejection; however, the reference of Blank et al., (supra) are silent regarding wherein said non-naturally occurring eukaryotic organism comprising disruption in YLR044C (as in claims 73 and 99) and YOL126C (as in claims 75 and 101); wherein said non-naturally occurring eukaryotic organism further comprising an exogenous nucleic acid encoding an enzyme… an acetate CoA ligase … transhydrogenase (as in claims 76-78); said fungus is selected from the group consisting of Aspergillus sp., (as in claims 84 and 108).
Regarding claims 70-72, 79-83, 96-98 and 105-110, Burgard et al., (US 7,947,483 B2) teach non-naturally occurring microorganisms including yeast producing higher alcohols (C4 carbon alcohols) under growth-coupled conditions. Applicants’ are directed to following sections in Burgard et al., (US 7,947,483 B2): Abstract; col. 2, lines 6-20; col. Saccharomyces, Aspergillus, Klyveromyces, Pichia; col. 38-39, Example III; and entire document.  
Regarding claim 70, Blasig et al., (Appl. Microbiol. Biotechnol., 1988, Vol. 28: 589-597) mitochondrial alcohol dehydrogenase is involved in the breakdown of fatty alcohols/long chain alcohols (Abstract; col. 1, para 1, page 90); alcohol dehydrogenase in mitochondrial fraction (col. 2, para 2, page 595; col. 1, par 2, page 596; and entire document).
Regarding claims 73, 75, 99 and 101, wherein said non-naturally occurring eukaryotic organism comprising disruption in YLR044C and YOL126C, analogous art, Herrgard MJ., (Doctoral Thesis, 2004, Univ., California, San Diego, pages 1-364), advantageously teach metabolic and regulatory networks including structural and functional elements and generating deletion mutants of Saccharomyces cerevisiae encompassing genes YLR044C/pyruvate decarboxylase (see Table 3.4, page 76; Table 3.3, page 295) and YOL126C/malate dehydrogenase (page 49).
Regarding claim 74, Jenkins et al., (J. Gen. Microbiol., 1983, 1171-1185), mitochondrial malate dehydrogenase is involved in the breakdown of fatty alcohols/long chain alcohols (see Abstract & Introduction; Fig. 1, page 1174; and entire document). 
Regarding claims 76 and 78, Hu et al., (8,110,670 B2) provide evidence, teaching, suggestion and motivation for the overexpression of transhydrogenase and enhanced transport of NADH from cytosol to mitochondrion is required for the production of long chain alcohols/fatty alcohols (see col. 40, lines 10-24 and entire document). 
76, analogous art, Muller et al., (US 20100248233) advantageously teach overexpression of an ADP-dependent acetate-CoA ligase (E. C. 6.2.1.13) in Saccharomyces cerevisiae resulted in increased production of acetyl-CoA in cytosol, an important intermediate/precursor that is necessary in many biochemical pathways including for the production of long chain alcohols (see Abstract; paragraphs [0004], [0012-0013]; and entire document).
Regarding claims 84 and 108, analogous art, David et al., (Genome Biology, 2006, vol. 7:RI 08, pages 1-16) advantageously teach the structural and functional elements of Aspergillus sp., adh I/YOL086 (alcohol dehydrogenase I) and mdh I/YOL126C (malate dehydrogenase/malic enzyme) (see Abstract; col. 1, RI 08.2; Table 1, RI 08.3; Table 4, RI 08.7;  Table 5,  RI 08.8; and entire document). 
Hence, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Blank et al., that teaches Saccharomyces cerevisiae that has been genetically modified/deletion mutant to comprise mutations in the following genes adh I/YOL086 (alcohol dehydrogenase I) and mdh I/YOL126C (malate dehydrogenase/malic enzyme), carbon flux analysis/biochemical reaction/metabolic network model and further endow said genetically modified reference yeast further comprising an exogenous nucleic acid encoding an enzyme in the cytosol selected from … an ADP-dependent acetate-CoA ligase or said non-naturally occurring eukaryotic organism is selected from Aspergillus sp., as taught and suggested by the references of Burgard et al., Blasig et al., Herrgard MJ., Jenkins et al., Hu et al., Muller et al., and David et al., et al., and said references also provide functional and structural elements of the instant invention. Motivation to do so is provided by the combined references of Blank et al., Burgard et al., Blasig et al., Herrgard  having gene disruptions that divert the precursors away and towards the production of unwanted products and said genetically modified eukaryotic organism harboring exogenous nucleotide sequences encoding enzymes for the production of acetyl-coA in the cytosol; i.e., structural and functional elements are provided in the combined teachings of Blank et al., Burgard et al., Blasig et al., Herrgard MJ., Jenkins et al., Hu et al., Muller et al., and David et al., et al.    
Given this extensive teaching in prior art (Blank et al., Burgard et al., Blasig et al., Herrgard MJ., Jenkins et al., Hu et al., Muller et al., and David et al., et al.,) i.e., a genus of non-naturally occurring eukaryotic organisms (genus of cellular contexts) comprising any gene disruption occurring in genes encoding enzymes (genus of undefined structures/specific structure of the gene to be disrupted is not provided) that confer long chain alcohol production in said eukaryotic organisms and comprising any exogenous nucleic acid … from any source including variants, mutants and recombinants of undefined structures; said yeast is elected from the group consisting of Saccharomyces cerevisiae; said fungus is selected from the group consisting of Aspergillus sp.,; said non-naturally occurring eukaryotic organism further comprising an exogenous nucleic acid encoding an enzyme… an acetate CoA ligase … transhydrogenase; and a method of production of long chain alcohols in said  eukaryotic organisms, as taught by the instant invention and as claimed in claims 70-84 and 96-110 of the instant invention is not of ”. 
  Therefore, claims 70-84 and 96-110 are rejected under 35 U.S.C. 103(a) as being unpatentable over 70-84 and 96-110 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blank et al., (Genome Biology, 2005, Vol. 6:R49, pages 1-16) as applied 70, 72, 79-83, 96, 98, 105107 and 109-110 (see 102(b) rejection above) and in further in view of Burgard et al., (US 7,947,483 B2), Blasig et al., (Appl. Microbiol. Biotechnol., 1988, Vol. 28: 589-597), Herrgard MJ., (Doctoral Thesis, 2004, Univ., California, San Diego, pages 1-364), Jenkins et al., (J. Gen. Microbiol., 1983, 1171-1185), Hu et al., (8,110,670 B2), Muller et al., (US 20100248233) and David et al., (Genome Biology, 2006, vol. 7:RI 08, pages 1-16).
Allowable Subject Matter/Conclusion
None of the claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652